       Case 1:19-cv-05523-SDG Document 52 Filed 11/05/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC,

             Plaintiff,

Vs.                                              CIVIL ACTION FILE NO.
                                                   1:19-CV-05523-SDG
SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.


      DEFENDANT SIONIC MOBILE CORPORATION’S
 EMERGENCY AMENDED MOTION TO STAY PROCEEDINGS AND
                BRIEF IN SUPPORT

      Defendant Sionic Mobile Corporation (“Sionic”) respectfully moves the

Court, on an emergency basis, to stay the current proceedings pending the

Court’s orders on the following pending motions: (1) Sionic Mobile

Corporation’s Motion for Reconsideration or, in the Alternative, to Amend

Order to Include Certification of Interlocutory Appeal, (2) Sionic Mobile

Corporation’s Motion for Sanctions, and (3) Sionic Mobile Corporation’s

Renewed Motion to Disqualify Busch, Slipakoff, Mills & Slomka, LLC.

      In support of the motion, Sionic shows the Court, as follows: Sionic filed

a Motion to Stay Proceedings and Extend Deadlines on September 23, 2020,

in conjunction with the filing of its Motion for Reconsideration or, in the


                                        1
        Case 1:19-cv-05523-SDG Document 52 Filed 11/05/20 Page 2 of 6




Alternative, to Amend Order to Include Certification of Interlocutory Appeal,

which the Court has not yet addressed. [Doc. 42]. Pursuant to the Court’s

Order of February 19, 2020, [Doc. 21], the parties have held their Rule 26(f)

conference and have exchanged a draft of the Joint Preliminary Report and

Discovery Plan, but the parties have not yet finalized it for filing. Sionic

submits this emergency amended motion to add to the initial motion the two

new motions filed contemporaneously with it, so that the proceedings might

be stayed until the Court enters orders on these three pending motions, and

because the fact the parties have already held the Rule 26(f) conference,

initial disclosures are set to be exchanged soon and discovery may soon

commence without the Court’s intervention.

      In situations such as this, Courts in the Eleventh Circuit have found a

stay and extension of deadlines appropriate. See, e.g., McCauley v. Superior

Court, Case No. 1:09-cv-3547-ODE-AJB at *4 (N.D.Ga. Feb. 4, 2011)

(granting motion to stay when motion to dismiss was pending and the

“interests of efficiency and justice” supported the result); see also, e.g., 2011

U.S. Dist. LEXIS 162375 Summit Med. Assocs., P.C. v. James, 998 F. Supp.

1339, 1343 (M.D.Ala. 1998) (granting motion to stay where movant had

presented a colorable claim on appeal).




                                         2
        Case 1:19-cv-05523-SDG Document 52 Filed 11/05/20 Page 3 of 6




      Sionic submits that the matters raised in its pending Motion for

Reconsideration are determinative and, if granted, have the strong potential

to dispose of this case. The other two motions seek disqualification of

Plaintiff’s counsel for their multiple violations of the Georgia Rules of

Professional Conduct, such that a stay of the proceedings is essential to

ensure both the quality of justice in this case and to maintain the public’s

trust in the legal profession and judicial process. The motion is filed on an

emergency basis because, under the circumstances addressed in Sionic’s

Motion for Sanctions and Renewed Motion to Disqualify and their supporting

memoranda (the facts, arguments and citations of authority of which are

incorporated here by reference), Plaintiff’s counsel should not be permitted to

represent Plaintiff in this case, including the discovery process, and discovery

should not proceed until the Court has ruled on these pending motions.

      As the Court’s orders entered since earlier this year have found, the

people of Georgia and the Northern District of Georgia are suffering under

the exigent circumstances created by the Coronavirus Pandemic and the

spread of COVID-19. [Doc. 44 at 1] In its September 29, 2020, order, the

Court found the four counties within Georgia with the most confirmed

COVID-19 cases are all within the Northern District. [Doc. 44 at 1] They also

comprise the core of the Atlanta metropolitan area, which is where Sionic’s

                                        3
        Case 1:19-cv-05523-SDG Document 52 Filed 11/05/20 Page 4 of 6




and, upon information and belief, Plaintiff’s operations are located. That

order also extended the suspension of jury trials and other court activities

through January 3, 2021, in order to protect the health and safety of the

public, those appearing before the Court and the Court. [Doc. 44 at 3] In light

of the Pandemic, and what news sources report is likely to be a difficult and

deadly winter in regard to COVID-19 infections, and with positive cases and

related deaths rising around the country, proceeding with discovery during

the Pandemic at this time will increase the risk of infection and illness of the

litigants, as well as the costs associated with any efforts to avoid such risks.

      Sionic submits that staying the proceedings is in the interest of the

health and safety of the litigants, and will allow for the more orderly

administration of this litigation, conserve judicial and party resources,

promote efficiency and justice, and permit the parties to more fully present

and focus on the issues and arguments before the Court through the motions.

A proposed order is attached as Exhibit A.

      Respectfully submitted this November 5, 2020.

                                     /s/ Simon Jenner
                                     Simon Jenner
                                     Georgia Bar No. 142588
                                     simon.jenner@bakerjenner.com
                                     Richard J. Baker, Esq.
                                     Georgia Bar No. 033879
                                     rick.baker@bakerjenner.com


                                        4
Case 1:19-cv-05523-SDG Document 52 Filed 11/05/20 Page 5 of 6




                           Baker Jenner LLLP
                           210 Interstate N. Parkway, SE, Ste. 100
                           Atlanta, Georgia 30339
                           Telephone: (404) 400-5955
                           Attorneys for Defendant




                             5
        Case 1:19-cv-05523-SDG Document 52 Filed 11/05/20 Page 6 of 6




            CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1(C), using Century Schoolbook, 13 point font. I further certify I have

electronically filed, on the date stated below, the foregoing DEFENDANT

SIONIC MOBILE CORPORATION’S EMERGENCY AMENDED

MOTION TO STAY PROCEEDINGS AND BRIEF IN SUPPORT with

the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to attorneys of record, as follows:

                               Bryan E. Busch
                               Laura Mirmelli
                    Busch, Slipakoff, Mills & Slomka, LLC
                          Riverwood 100, 21st Floor
                          3350 Riverwood Parkway
                              Atlanta, GA 30339

      This November 5, 2020.

                                          /s/ Simon Jenner
                                          Georgia Bar No. 142588
                                          Attorney for Defendant
                                          Baker Jenner LLLP
                                          210 Interstate North Parkway, SE
                                          Suite 100
                                          Atlanta, GA 30339
                                          Telephone: (404) 400-5955
                                          E: simon.jenner@bakerjenner.com
